Citation Nr: 1529003	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to May 1962.  The matter of the rating for PTSD is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 70 percent.  Entitlement to a TDIU rating was denied in a July 2014 rating decision of the Oakland, California, RO.  Although the Veteran did not file a formal notice of disagreement (NOD) with the July 2014 rating decision, he has continued to seek TIDU as part of his increased rating claim.  (See, e.g., June 2015 "Appellant's Brief", which may liberally be construed as a timely NOD with the TDIU denial).  As such issue is part and parcel of the increased rating claim on appeal (and specifically argued), it is listed on the preceding page .  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Veteran's record is now in the jurisdiction of the Oakland, California RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

The Veteran's service-connected PTSD, rated 70 percent, is reasonably shown to render him incapable of maintaining regular substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim addressed on the merits.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria and Analysis

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include PTSD, rated 70 percent, and hemorrhoids, rated 0 percent.  He has a single disability rated 70 percent, which meets the schedular rating requirements for a TDIU rating in 38 C.F.R. § 4.16(a).  The question remaining is service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation.

The record reflects (based on his deemed credible reports) that the Veteran has a high school education with one year of college coursework in business administration; that he has worked as a boiler mechanic; and that he last worked in 1987. 

Regarding the Veteran's service-connected PTSD, on April 2014 VA psychiatric examination, the examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful situations, and persistent delusions or hallucinations.  He opined that the Veteran's psychiatric symptoms were productive of occupational and social impairment with deficiencies in most areas, which is consistent with the 70 percent schedular rating assigned.  However, when discussing employability, the examiner noted the Veteran's fearful reaction and fleeting thoughts of hurting others when confronted with "loud or aggressive men" and opined that the Veteran "lacks adequate degree of trust in men that he may encounter in the workplace"

While the April 2014 examiner did not opine that the Veteran had total occupational impairment, such that a 100 percent schedular rating would be warranted, the examiner's opinion suggests that the Veteran would be precluded from working in any environment where he might encounter other men.  The Board finds that, given this limitation, and the Veteran's limited education and vocational history, it is reasonable to conclude that the Veteran's service-connected PTSD precludes substantially gainful employment.  Resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3), the Board finds that a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Upon review of the record, the Board finds that additional development is needed with respect to the matter of the schedular rating for PTSD.  Specifically, the record indicates that the Veteran was hospitalized by VA for psychiatric treatment in August and September 2014, for which period a temporary total (100 percent) rating was assigned.  However, the record does not appear to include complete records of his admission and in-patient treatment; discharge summaries are available.  As treatment records - particularly those pertaining to circumstances requiring treatment in an in-patient setting - for disabilities for which increased ratings are sought are clearly pertinent (and may be critical) evidence, and must be obtained.  Notably, VA records are constructively of record.  

In addition, the most recent VA psychiatric examination of record was in April 2014, prior to the VA hospitalization.  Records added to the file since that time suggest that he may have additional, co-morbid neurological or cognitive disabilities, the symptoms of which may or may not be distinguishable from his service-connected psychiatric disability.  (See, e.g., September 2014 VA Discharge Summary (noting diagnoses of transient ischemic attack (TIA) and remote probable neurocysticercosis) and September 2014 Inpatient Note (noting "rule out" diagnosis of cognitive disorder, not otherwise specified)).  When rating a service-connected psychiatric disability, VA is required to consider the effects of all symptoms that are not clearly distinguishable as due solely to non-service-connected disability.  Thus, remand is required for an examination that provides a comprehensive assessment of the current severity of the Veteran's PTSD, to include the extent to which any symptoms can be clearly distinguished as due to non-service-connected psychiatric/neurologic disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of all records of VA evaluations and treatment and evaluation the Veteran has received for psychiatric disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain any records of private treatment, and then secure such records.  If any records identified are unavailable the reason should be noted in the record, and the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the above development is completed, the AOJ should arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The entire record, (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any increase in the severity of prior noted PTSD symptoms.  

The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should note the presence or absence of each listed symptom in the criteria for a 100 percent rating (as well as any other symptoms of similar gravity found, but not listed in the rating criteria), and if noted present, its severity and frequency.  The examiner should specifically comment on the impact the psychiatric symptoms have on social functioning.

To the extent possible, the examiner should distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected PTSD and any associated solely with a non-service-connected psychiatric diagnosis, (such as TIA, neurocysticercosis, and any co-existing and distinct cognitive disorder).

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


